DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 was considered by the examiner. Initialed copy(ies) of the IDS(s) are included.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "wherein the densifying is based on normal vectors" in claim20.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6, 9-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Smirnov et al, (NPL titled: Methods for depth-map filtering in view-plus-depth 3D video representation) (cited in IDS) in view of Foi et al(NPL titled: Anisotropic nonparametric image processing: theory, algorithms and applications) (cited in IDS).
 	As to independent claim 1, Smirnov discloses a method (methods for depth-map filtering - abstract) comprising: determining a respective local coordinate system for each point of a point cloud (3D coordinates of the scene points -  see section 2.1, [p][003]); determining a respective first adaptive-shape neighborhood for each point of the point cloud based on each respective local coordinate system (anisotropic starshape neighborhood for every point of the image well adapted to the structure of the image – see section 3.1, [p][001]); determining local estimates for points inside each of Smirnov  does not expressly disclose performing filtering associated with each respective first adaptive-shape neighborhood to obtain a respective second adaptive-shape neighborhood for each point of the point cloud and wherein the determining local estimates includes the second adaptive shape.
 	Foi discloses an anisotropic nonparametric image processing including  performing filtering associated with each respective first adaptive-shape neighborhood to obtain a respective second adaptive-shape neighborhood for each point of the point cloud and wherein the determining local estimates includes the second adaptive shape (see section 4.9-4.9.3 – where multiple iterations are applied to the image data and thus creating  a plurality of neighborhoods).
 	Smirnov and Foi are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to added the anisotropic nonparametric image processing of Foi into the methods for depth-map filtering of Smirnov for reduce the impact of the randomness of the noise on the adaptive scales, and thus to improve the efficiency of the ICI rule (see section 4.9, [p][001]). 


 	As to claim 3, the combination of Smirnov and Foi as a whole  teach the method, further comprising determining a vector normal to a plane associated with at least one of the local estimates, wherein the aggregating is further based on the vector (see section 7.2.1, [p][002] of Foi). Therefore, it would have been obvious to combine Smirnov with Foi to obtain the invention as specified in claim 1.

 	As to claim 4, Smirnov teaches the method, further comprising determining an adaptive directional size based on a first direction in the local coordinate system of a first point of the point cloud and a second direction in the coordinate system of a second point of the point cloud (not that “Sectors are fitted for different directions. In the
simplest case, instead of sectors, 1D directional estimates of four (by 90 degrees) or eight (by 45 degrees) different directions can be used” – see section 3.1, [p][001]), wherein the filtering is based on the adaptive directional size (see section 3.1, [p][001]).

 	As to claim 6, the combination of Smirnov and Foi as a whole wherein at least one of the first adaptive-shape neighborhoods is an anisotropic adaptive-shape neighborhood, and wherein at least one of the second adaptive-shape neighborhoods is an anisotropic adaptive-shape neighborhood (see section 4.2.2 of Foi). Therefore, it Smirnov with Foi to obtain the invention as specified in claim 1.

 	As to claim 9, the combination of Smirnov and Foi as a whole, wherein the determining the respective adaptive-shape neighborhood for each point is based on local polynomial approximation - intersection of confidence intervals (LPA-ICI) approach (see section 4.1, of Foi). Therefore, it would have been obvious to combine Smirnov with Foi to obtain the invention as specified in claim 1.

 	As to claim 10, the combination of Smirnov and Foi as a whole, wherein the filtering comprises weighted order statistics (WOS) filtering (see section 4.9 of Foi). Therefore, it would have been obvious to combine Smirnov with Foi to obtain the invention as specified in claim 1.

 	As to claim 11, Smirnov teaches the method wherein the aggregating is based on local polynomial approximation (local polynomial approximation – see abstract).

 	As to independent claim 12, this claim differs from claim 1, only that claim 1 is a method whereas claim 12 is an imaging system, with the additional claim limitation of one or more processors; and a non-transitory machine readable medium comprising instructions stored therein. Smirnov in combination with Foi discloses a system including one or more processors (Dual-Core processor –see section 3.4, [p][007] of Smirnov); and a non-transitory machine readable medium comprising instructions Smirnov). Therefore, it would have been obvious to combine Smirnov with Foi to obtain the invention as specified in claim 1.

	As to claim 13, the combination of Smirnov and Foi as a whole teach the imaging system, further comprising at least one of a visible-light imaging device or an infrared imaging device (camera with CMOS sensor – see Fig 8.12). Therefore, it would have been obvious to combine Smirnov with Foi to obtain the invention as specified in claim 1.
 	
 	Claim 16 is rejected for the same reasons as set forth in the rejection of the claim 3, as claim 3 is method claim for the system claimed in claim 16.

 	Claim 17 is rejected for the same reasons as set forth in the rejection of the claim 4, as claim 4 is method claim for the system claimed in claim 17.
 
Claims 2 and 15 are  rejected under 35 U.S.C. 103 as being unpatentable over 
Smirnov et al, (NPL titled: Methods for depth-map filtering in view-plus-depth
3D video representation) in view of Foi et al(NPL titled: Anisotropic nonparametric image processing: theory, algorithms and applications) as applied to claim 1 in view of Kadambi et al (NPL titled: 3D Depth Cameras in Vision: Benefits and Limitations of the Hardware).
 	As to claim 2, the combination of Smirnov and Foi does not teach the method, further comprising generating the point cloud based on one or more visible-light images captured by a visible-light imaging device and one or more infrared images captured by an infrared imaging device.
 	Kadambi discloses a 3D camera system including generating the point cloud based on one or more visible-light images captured by a visible-light imaging device and one or more infrared images captured by an infrared imaging device (see section 1.2.1).  	Smirnov,  Kadambi and Foi are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to added the 3D camera system of Kadambi into the methods for depth-map filtering of Smirnov as modified by Foi to find the correspondences between a depth image and a color image creating a dense point cloud has depth for almost every real-world coordinate (see section 1.2.2, [p][001] and 1.2.2.1). 
 	Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	Claim 15 is rejected for the same reasons as set forth in the rejection of the claim 2, as claim 2 is method claim for the system claimed in claim 15.
 	
Claim 14 is  rejected under 35 U.S.C. 103 as being unpatentable over 
Smirnov et al, (NPL titled: Methods for depth-map filtering in view-plus-depth
3D video representation) in view of Foi et al(NPL titled: Anisotropic nonparametric image processing: theory, algorithms and applications) as applied to claim 12 in view of Prokoski et al (US Patent No.: 8,463,006).
 	As to claim 14, the combination of Smirnov and Foi does not teach the system, wherein the infrared imaging device is a thermal imaging device. Prokoski discloses the system wherein the infrared imaging device is a thermal imaging device (see abstract). 
 	Smirnov,  Prokoski and Foi are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to added the 3D camera system of Prokoski into the methods for depth-map filtering of Smirnov as modified by Foi to produce a true-metric three-dimensional (3D) surface model of any object region within the fields of view of both sensors (see abstract). 
 	Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.
 	
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over 
Smirnov et al, (NPL titled: Methods for depth-map filtering in view-plus-depth
3D video representation) in view of Foi et al(NPL titled: Anisotropic nonparametric image processing: theory, algorithms and applications) as applied to claim 1 in view of Sankaranarayana et al (NPL titled: A Fast k-Neighborhood Algorithm for Large Point-Clouds). 
 	As to claim 5, the combination of Smirnov and Foi does not teach the method, wherein the respective local coordinate system of a point of the point cloud is based on principal axes of a predetermined number of nearest neighbors of the point. 
 	Sankaranarayana discloses a fast k nearest neighbor algorithm including wherein the respective local coordinate system of a point of the point cloud is based on principal axes of a predetermined number of nearest neighbors of the point (see section 1, [p][006]).
 	 Smirnov,  Sankaranarayana and Foi are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to added the fast k nearest neighbor algorithm of Sankaranarayana into the methods for depth-map filtering of Smirnov as modified by Foi using of the locality of successive points whose k nearest neighbors are sought to significantly reduce the time needed to compute the neighborhood needed for the primitive operation as well as enable it to operate in an environment (see abstract). 
 	Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	Claim 18 is rejected for the same reasons as set forth in the rejection of the claim 5, as claim 5 is method claim for the system claimed in claim 18.

Allowable Subject Matter
Claims 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  densifying the point cloud to obtain a densified point cloud; and associating the local estimates with the densified point cloud, wherein the aggregating is based on the local estimates and the associating.
Claims 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mehta et al (Pub No.: 20180330474) discloses an SYSTEMS AND METHODS FOR IMAGE SUPER-RESOLUTION USING ITERATIVE COLLABORATIVE FILTERING
 	Foi et al (Pub No.: 20180330473) discloses an SYSTEMS AND METHODS FOR IMAGE RESOLUTION ENHANCEMENT.
 	GANDOLPH et al (Pub No.: 20140153784) discloses an SPATIO-TEMPORAL CONFIDENCE MAPS.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.